Exhibit 21 SUBSIDIARIES AND ASSOCIATED TRADE NAMES COMPANY NAME JURISDICTIONOFINCORPORATION 1. A. T. Massey Coal Company, Inc. a) d/b/a Massey Coal Export Company Virginia 2. Alex Energy, Inc. (5) a) d/b/a Edwight Mining Company b) d/b/a Intrepid Mining Company c) d/b/a North Surface Mine d) d/b/a Superior Surface Mine WestVirginia 3. Alliance Coal Corporation (29) Virginia 4. Aracoma Coal Company, Inc. (2) West Virginia 5. Bandmill Coal Corporation (2) West Virginia 6. Bandytown Coal Company (7) West Virginia 7. Barnabus Land Company (8) West Virginia 8. Belfry Coal Corporation (13) West Virginia 9. Ben Creek Coal Company (8) West Virginia Big Bear Mining Company (2) a) d/b/a Lynco Mining Company West Virginia Big Laurel Mining Corporation (29) Virginia Black King Mine Development Co. (2) West Virginia Black Mountain Resources LLC (1) Virginia Bluff Spur Coal Corporation (29) Virginia Boone East Development Co. (6) West Virginia Boone Energy Company (2) West Virginia Boone West Development Co. (6) West Virginia Bull Mountain Mining Corporation (29) Virginia Cave Spur Coal LLC (30) Virginia Central Penn Energy Company, Inc. (6) Pennsylvania Central West Virginia Energy Company (6) West Virginia Ceres Land Company (6) West Virginia 23 Clear Fork Coal Company (7) West Virginia Cloverlick Coal Company LLC (30) Virginia Cloverlick Management LLC (31) Virginia Coal Handling Solutions, LLC (3)(18) (<100%) Delaware CoalSolv, LLC (25) (<100%) Virginia Covington Handling, LLC (27) (<100%) Delaware Crystal Fuels Company (12) West Virginia Cumberland Equipment Corporation (29) Virginia Cumberland Resources Corporation (1) Virginia Dehue Coal Company (7) West Virginia Delbarton Mining Company (2) West Virginia Demeter Land Company (6) West Virginia Dorchester Associates LLC (31) Virginia Dorchester Enterprises, Incorporated (29) Virginia Douglas Pocahontas Coal Corporation (6) West Virginia DRIH Corporation (4) Delaware Duchess Coal Company (7) West Virginia Eagle Energy, Inc. (7) West Virginia Elk Run Coal Company, Inc. (1) a) d/b/a Black Castle Mining Company b) d/b/a Homer III Processing Company c) d/b/a Republic Energy West Virginia En Route LLC (34) Virginia Exeter Coal Corporation (32) Virginia Foglesong Energy Company (2) West Virginia Goals Coal Company (9) West Virginia Gray Hawk Insurance Company (1) Kentucky Green Valley Coal Company (2) a) d/b/a PP&M Company West Virginia Greyeagle Coal Company (4) Kentucky Guest Mountain Mining Corporation (29) Virginia Haden Farms, Inc. (6) Virginia Hanna Land Company, LLC (10)(1) Kentucky Harlan Reclamation Services LLC (31) Virginia Hazy Ridge Coal Company (2) West Virginia High Splint Coal LLC (30) Virginia Highland Mining Company (2) West Virginia Hopkins Creek Coal Company (7) Kentucky Independence Coal Company, Inc. (2) a) d/b/a Anna Branch Mining Company b) d/b/a Endurance Mining Company c) d/b/a Progress Coal Company West Virginia Jacks Branch Coal Company (8) West Virginia Joboner Coal Company (2) Kentucky JST Land Company (1) Virginia JST Mining Company (33) Virginia JST Resources LLC (31) Virginia Kanawha Energy Company (2) West Virginia Kingsport Handling LLC (26) (<100%) Delaware Kingsport Services LLC (21) (<100%) Delaware Knox Creek Coal Corporation (3) a) d/b/a Certified Coal & Coke Company Virginia Lauren Land Company (6) Kentucky Laxare, Inc. (16) West Virginia Logan County Mine Services, Inc. (4) West Virginia Long Fork Coal Company (1) Kentucky Lynn Branch Coal Company, Inc. (8) West Virginia Maggard Branch Coal LLC (31) Virginia 73 Majestic Mining, Inc. (17) Texas Marfork Coal Company, Inc. (2) a) d/b/a Mining Support Group b) d/b/a Processing Maintenance Group West Virginia Martin County Coal Corporation (1) a) d/b/a Coal Handling Facility, Inc. Kentucky Massey Coal Sales Company, Inc. (1) a) d/b/a Massey Industrial Sales Company b) d/b/a Massey Metallurgical Coal, Inc. c) d/b/a Massey Utility Sales Company Virginia Massey Coal Services, Inc. (6) a) d/b/a New River Well Services West Virginia Massey European Sales, Inc. (6) Virginia Massey Gas & Oil Company (6) Louisiana Maysville Handling, LLC (27) Delaware Meadow Branch Coal LLC (29) Virginia Meadow Branch Mining Corporation (29) Virginia Mill Branch Coal Corporation (32) Virginia Mountain Management, Incorporated (29) Virginia Mountaineer Capital, L.P. (2) (<100%) West Virginia Mountaineer Capital II, LP(2)(<100%) West Virginia New Market Land Company (6) West Virginia New Ridge Mining Company (4) a) d/b/a Coalgood Energy Company Kentucky New River Energy Corporation (6) West Virginia NICCO Corporation (19) West Virginia Nicholas Energy Company (2) West Virginia Nine Mile Spur LLC (31) Virginia North Fork Coal Corporation (29) Virginia Omar Mining Company (2) West Virginia Osaka Mining Corporation (29) Virginia Panther Mining LLC (30) Virginia Peerless Eagle Coal Co. (2) West Virginia Performance Coal Company (2) a) d/b/a Upper Big Branch Mining Company West Virginia Peter Cave Mining Company (8) Kentucky Pigeon Creek Processing Corporation (29) Virginia Pilgrim Mining Company, Inc. (3) Kentucky Powell River Resources Corporation (1) Virginia Power Mountain Coal Company (5) West Virginia Raven Resources, Inc. (16) Florida Rawl Sales & Processing, Co.(2) a) d/b/a Allburn Coal Company b) d/b/a Big Bottom Coal Company c) d/b/a Bluesprings Coal Company d d/b/a Lobata Coal Company e) d/b/a Magnolia Coal Company f) d/b/a Maxann Coal Corp. g) d/b/a P. M. Charles Coal Co. h) d/b/a Pikco Mining Company i) d/b/a Pond Creek Mining Co. j) d/b/a Rocky Hollow Coal Co. k) d/b/a Sprouse Creek Processing Company l) d/b/a Sycamore Mining Co. m) d/b/a Tall Timber Coal Company West Virginia Resource Development LLC (33) a) d/b/a Harlan Resources LLC Virginia Kentucky Resource Land Company LLC (31) Virginia Road Fork Development Company, Inc. (2) a) d/b/a Burnwell Energy Company b) d/b/a Calloway Mining Company c) d/b/a Extra Energy Company d) d/b/a Long Pole Energy e) d/b/a Love Branch South f) d/b/a Pegs Branch Mining Company g) d/b/a Resource Energy Company h) d/b/a Sheep Fork Mining Company Kentucky Robinson-Phillips Coal Company (7) a) d/b/a Simron Fuel. Co. b) d/b/a Winston Coal Company West Virginia Rockridge Coal Company (8) West Virginia Roda Resources LLC (31) Virginia Rostraver Energy Company(7) Pennsylvania Rum Creek Coal Sales, Inc. (8) West Virginia Russell Fork Coal Company (7) West Virginia SC Coal Corporation (6) Delaware Scarlet Development Company (6) Pennsylvania Shannon-Pocahontas Coal Corporation (7) West Virginia Shannon-Pocahontas Mining Company (23)(24) West Virginia Shenandoah Capital Management Corp. (20) West Virginia Sidney Coal Company, Inc. (1) a) d/b/a Clean Energy Mining Company b) d/b/a Freedom Energy Mining Company c) d/b/a M3 Energy Mining Company d) d/b/a Ora Mae Coal Company e) d/b/a Pegs Branch Energy Mine f) d/b/a Process Energy g) d/b/a Rockhouse Energy Mining Company h) d/b/a Solid Energy Mining Company Kentucky Spartan Mining Company (2) a) d/b/a Big M Transport b) d/b/a Black Knight Mining Company c) d/b/a Diamond Energy Mining Company d) d/b/a Guyandotte Energy e) d/b/a Mammoth Coal Company f) d/b/a Mass Transport Company g) d/b/a Poca 3 h) d/b/a Spring Branch Mining Company i) d/b/a Trace Transport Company j) d/b/a Trail Mining Company k) d/b/a Victory Energy Mining Company l) d/b/a Victory Processing Company West Virginia Stillhouse Mining LLC (30) Virginia Stirrat Coal Company (2) West Virginia Stone Mining Company (7) Kentucky Support Mining Company (2) a) d/b/a Inman Coal West Virginia Sycamore Fuels, Inc. (8) West Virginia Talon Loadout Company (2) West Virginia T.C.H. Coal Co. (7) Kentucky Tennessee Consolidated Coal Company (3) Tennessee Tennessee Energy Corp. (3) Tennessee Thunder Mining Company (2) West Virginia Town Creek Coal Company (7) West Virginia Trace Creek Coal Company (7) Pennsylvania Tucson Limited Liability Company (1) West Virginia Vantage Mining Company (22) Kentucky West Kentucky Energy Company (4) Kentucky White Buck Coal Company (4) a) d/b/a Coal Mining Support Company West Virginia Williams Mountain Coal Company (7) a) d/b/a Naoma Coal Company West Virginia Winifrede Coal Corporation (29) Virginia Wyomac Coal Company, Inc. (7) a) d/b/a Piney Creek Coal Company West Virginia Owned by A.T. Massey Coal Company, Inc. Owned by Elk Run Coal Company, Inc. Owned by Martin County Coal Corporation Owned by Sidney Coal Company, Inc. Owned by Nicholas Energy Company Owned by Massey Coal Sales Company, Inc. Owned by Long Fork Coal Company Owned by Rawl Sales & Processing Co. Owned by Performance Coal Company Owned by Alex Energy, Inc. Owned by Wyomac Coal Company, Inc. Owned by Sycamore Fuels, Inc. Owned by Knox Creek Coal Corporation Owned by Green Valley Coal Company Owned by Eagle Energy, Inc. Owned by Boone East Development Co. Owned by NICCO Corporation Owned by Road Fork Development Company, Inc. Owned by Peerless Eagle Coal Co. Owned by Independence Coal Company, Inc. Owned by Tennessee Consolidated Coal Co. Owned by Rum Creek Coal Sales, Inc. Owned by Shannon-Pocahontas Coal Corporation Owned by Omar Mining Company Owned by Massey Technology Investments, Inc. Owned by Tennessee Energy Corp. Owned by Coal Handling Solutions, LLC Owned by Town Creek Coal Company Owned by Cumberland Resources Corporation Owned by Black Mountain Mining Corporation Owned by JST Mining Company Owned by Alliance Coal Corporation Owned by JST Land Company Owned by Massey Coal Services, Inc.
